Ew3]
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 04/29/20229. Claims 1 and 11 have been amended. Claims 4 and 14 have been canceled. Claims 1-3, 5-13 and 15-20 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 04/29/2022 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a system and a program product for improving the quality of subsequent searches. The detailed implementation indicates: (1) A computer program product for improving the quality of subsequent searches, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: receiving a request from a user to perform a first search using one or more terms provided by said user; (2) Performing said first search using said one or more terms provided by said user; (3) Depicting a first representation of a first search result of said first search as a first area with terms of interest displayed outside said first area, wherein said first area comprises a bubble or a circle, wherein said terms of interest comprise one or more of the following: correlated terms in connection with said first search result, high frequency terms in connection with said first search result, synonyms of said one or more provided terms and facet values; and (4) Depicting said first representation of said first search result of said first search as said first area with terms of interest displayed outside said first area in response to a previous search having not been performed.

Pertinent Art
5.	Turner et al, US 7769752, discloses browsing a document repository, wherein the process comprises: presenting a user interface to a user, the user interface displaying a hierarchy of user-selectable categories, wherein the hierarchy comprises a plurality of top-level categories, each top-level category having an associated search query; and in response to a top-level category selection by a user, dynamically updating, by a computer having a processor, the hierarchy of user-selectable categories to display a sub-category of the user-selected top-level category and to further display a different top-level category for which a document in a document repository matches the search query of the different top-level category and matches the search query of the user-selected top-level category, wherein dynamically updating the hierarchy of user-selectable categories includes removing top-level categories and sub-categories for which, based on the user-selected top-level category, no documents are available, and wherein at least one document in the document repository matches the search queries of two or more categories in the hierarchy of categories. 

	
 6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
05/18/2022

/HUNG D LE/Primary Examiner, Art Unit 2161